Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00156-CR
____________
 
MAI KHANH TRAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 11 
Harris County, Texas
Trial Court Cause No. 5503
 

 
M E M O R A N D U M   O P I N I O N
Appellant,
Mai Khanh Tran, appeals a conviction for failure to signal a right turn.  See
Tex. Trans. Code Ann. ' 544.104(b).  Tran pleaded Anot guilty@ in the municipal court.  The court
found her guilty and assessed her punishment at a $75.00 fine.  Tran=s motion for new trial was denied and
she appealed to the County Criminal Court at Law.  The Harris County Criminal
Court at Law No. 11 affirmed Tran=s conviction.  




Initially,
we must decide whether we have jurisdiction to entertain this appeal.  We find we
do not and dismiss Tran=s appeal.
Unless
the appellant raises the constitutionality of the statute or ordinance on which
the conviction is based, we only have jurisdiction over such an appeal if the
fine assessed against the defendant exceeds $100 and the municipal court
judgment is affirmed by the county criminal court at law.  See Tex. Code
Crim. Proc. art. 4.03; Tex. Gov=t Code Ann. ' 30.00688.  No such issue has been raised by Tran on appeal. 
Accordingly, we lack jurisdiction because the monetary fine does not exceed
$100, exclusive of costs. See Boyd v. State, 11 S.W.3d 324, 325 (Tex.
App. B Houston [14th Dist.] 1999, no pet.).

Accordingly,
the appeal is dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost,
Brown, and Boyce.
Do not publish - Tex. R. App. P. 47.2(b).